Title: To George Washington from Benjamin Tallmadge, 8 December 1782
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Dear General
                            Stamford Decr 8th 1782
                        
                        Agreeable to orders, the Troops detached for my Command, assembled in rear of this place on the Evening of the
                            5th inst., & from thence were moved on to Shiphand point, where the boats were
                            Collected to receive them. The Evening promising a favorable Time, the Troops were upon the point of embarking when a very
                            sudden Squall of Wind from the West, & a heavy rain came on, which prevented the execution of my Design. As we
                            were upon a peninsula, a Guard was formed on the Isthmus, which cut off all Communication between us & the
                            Country, intending to pursue the Enterprise the next night—The Wind continued very high at N. West thro’ the night—The Next
                            Day & the night following it did not abate. I still hoped the Wind had been too severe to admit of any boats
                            crossing to give Information of our intention. On the morning of the 7th I was informed that three of the Enemies armed
                            Boats which had been sent over by Col. Thompson the Evening all arrived, were then on an Island a little to the East of
                            us, detained by the WindAs soon as the Weather moderated a little, six of our Boats were manned, under the Orders of
                            Capt. Brewster, to take them. The Enemy immediately embarked & stood for Long Island. Our Boats pursued them,
                            & before they reached Long Island, Capt. Brewster with three boats came up with two of the Enemie’s, &
                            after a severe Conflict, in which six of the Enemy were killed & about ten wounded, he Captured them. On board one
                            of the Enemie’s Boats every man was either killed or wounded; One of their Boats escaped—Their loss is six men killed,
                            & 1 Capt. 1 Lieut. & 13 Men prisoners—I am very sorry to add that Capt. Brewster is very dangerously
                            wounded by a Ball thro’ his body—He had Several Men Wounded but not a Man killed.
                        I was still unwilling to give over the Enterprize, & on the Evening of the 7th the Wind abating I
                            ordered the Troops to embark, knowing that if the Enemy should be apprised of my intentions I should learn their situation
                            the moment we landed on Long Island—Some of the boats put off Shore, but the Weather again growing severe, & many
                            of the boatmen having shamefully gone off, obligd us to return.
                        So long a Detention at this place, added to the Circumstance of Col. Thompsons Spy
                            boat escaping, have rendered a further prosicution of the plan, in my opinion, improper. I have therefore this
                            morning ordered the Troops to rejoin their respective Corps.
                        Among all the disappointments of my life I never experienced such severe mortification before. I feel as
                            completely unhappy as disappointed military Ambition can make me; & it adds much to the misfortune that so
                            important a blow could in all probability have been given the Enemy, with almost a Certainty of success.
                        I have been thus particular in my Report of every occurrence which has tended to render the Enterprize
                            abortive, that Your Excellency may Judge of my Conduct, & the ultimate resolution which I have taken to lay aside
                            the Execution of the plan for the present. I have the Honor to be, Dear General, with the greatest Regard, and Esteem,
                            Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                    P.S. The prisoners are forwarded to Camp by the Companies of Lt Infantry from Col. Webb’s Command.B.T.